 In the 'Matter of JOHN WOOD MANUFACTURING COMPANY, INC. BEN-NETT Pumps DIVISIONandLOCAL 814, INTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, C. I. O.In the Matter of JOHN WOOD MANUFACTURING COMPANY, INC. BEN-NETTPUMPSDIVISIONawlINTERNATIONALASSOCIATIONOFMACHINISTS, LODGE No. 670Cases Nos. R-7844 and R-2785.-Decided September 5, 1941Jurisdiction:service station equipment manufacturing industry.Investigation and Certification of Representatives:existence of question:parties stipulated that the Company refused to accord recognition to eitherunion unless it was certified by the Board ; organization whose unit conten-tions not upheld placed on ballot with permission to withdraw its name uponrequest; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance -em-ployees, toolroom and machine repairmen, truck drivers, and shipping-department employees, excluding executives, foremen, employees wth authorityto hire or discharge, clerical employees, watchmen, time-study men, engineers,and salaried employees; separate departmental unit comprising employees ofthe toolroom and machine-repair departmentheldinappropriate.,Mr. Guy George Gabrielson,of New York City, andMr. ClarenceSessions,of Muskegon, Mich., for the Company.Mr. Leonard Woodcock,of Muskegon, Mich., for the U. A. W.Mr. Carl Cederquist,of Grand Rapids, Mich., for the I. A. M.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 1, 1941, Local 814, International Union, United Auto-mobile Workers of America, C. I. 0., herein called the U. A. W., filedwith the Regional Director for the Seventh Region (Detroit, Mich-igan) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of JohnWood35 N L R B, No. 42191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturingCompany, Inc. Bennett Pumps Division, Mus-kegon Heights, Michigan, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 4, 1941, International Association of Ma-chinists,Lodge No. 670, herein called the I. A. M., filed a similarpetition with the Regional Director.On July 11, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation in each case and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and, acting pursuant to Section 10 (c)' (2) of saidRules and Regulations, ordered that the cases be consolidated.On July 17, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the U. A. W.,and the I. A. M. Pursuant to notice, a hearing was held on July23, 1941, at Muskegon, Michigan, before Harry N. Casselman, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, the U. A. W., and the I. A. M. were represented by counsel,and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings, except as appears below, arehereby affirmed.On August 7, 1941, the I. A. M. filed a brief whichthe Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohn Wood Manufacturing Company, Inc. Bennett Pumps Divi-sion, is a Delaware corporation, engaged in the manufacture andsale of service-station equipment including Bennett gasoline pumps,Eco tire-inflating devices, Highboy liquid' dispensing units, lubricat-ing-oil dispensers, and grease dispensers.The Company purchasesraw and processed materials of an average value of $5,000 per month.From January 1, 1940, to June 1, 1941, approximately 75. per centof these materials were purchased from sources outside the StateofMichigan.During the same period, approximately 97 per cent JOHN WOOD MAN'UFACTUI3.ING COMPANY, INC.193of the finished products of the Company were shipped to consumersoutside the State of Michigan.The value of the products manufac-tured and sold by the Company in that period was in excess of$340,000 per month.The Company admits that it is engaged incommerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDLocal 814, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of In-dustrialOrganizations, admitting to membership employees of theCompany.International Association of Machinists, Lodge No. 670, is a labororganization affiliated with the. American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhad arisen by reason of the requests of the U. A. W. and the I. A. M.for recognition as collective bargaining representative of the Com-pany's employees in the unit claimed appropriate by each, and therefusal of the Company to recognize either organization unless anduntil it is certified by the Board.A statement by the Regional Director introduced at the hearingand a statement in the record by the Trial Examiner show that theU. A. W. and the I. A. M., respectively, represent a substantial num-ber of employees in the units which they allege to be appropriate.,We find that a question has arisen concerning the representation ofemployees of the Company.1The Regional Director's statement shows thatthe U. A. W. submitted143 membership-application cards dated between February 10 andMarch 15, 1941, all of which boreapparently genuine signatures of personson the Company's June 1, 1941,pay roll.TheI.A.M. did notsubmit any evidence of representation to the Regional Director,but theTrial Examiner admitted in evidence a statement by its financialsecretarywhich namedsix employeesof the Company's toolroom as members in good standing.The TrialExaminerstated that only five ofthe six names appearedon the Company's July 4, 1941,pay rollwith whichitwas compared,but the I. A M declared that all six were employedby the Company at the dateof the hearing.An applicationcard was also submitted in_evidencewhich set forth thatthe signatory,an apprentice tool and die maker, desiredto be representedby the I. A. MHis name also appearedon the Company's July 4, 1941,pay roll.It furtherappearedthat on July 4, 1941, the Company employed343 personsin the unitwhich the U. A W. claimsto be appropriate and 25 or 26 in the unitrequestedby the I. A., M. The U. A. W. objectedto the admission in evidencee of theaforementioned statement of the I. A. M. on the ground that it did not constitutesufficient evidence of representation.The motion,having been referredto theBoard, ishereby denied 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the U. A. W. contend that all production andmaintenance employees, toolroom employees and machine repairmen,truck drivers, and shipping-department employees of the Company,excluding executives, foremen, employees with authority to hire anddischarge, clerical employees, watchmen, time-study men, engineers,and salaried employees constitute an appropriate bargaining unit.The I. A. M. contends that all employees in the toolroom and ma-chine-repair department engaged in any branch of the machinists'trade or servicing machines or tools, excluding supervisory, clerical,and engineering employees, constitute an appropriate unit, but doesnot otherwise dispute the appropriateness of the unit claimed by theCompany and the U. A. W.2The evidence shows that in 1940 the I. A. M. requested the Com-pany to bargain with it on the basis of two units, (1) a unit com-posed of tool, die, and maintenance employees, and (2) a unitconsisting of the remaining production employees.3The Companyrefused to acknowledge such units as appropriate and an electionwas held on April 3, 1940, on the basis of an all-plant unit pursuantto an agreement between the I. A. M. and the Company.4 The parties2 At one point in the hearing the I. A M. urged that an appropriate unit consisted ofall tool and die makers and machine repairmen in the plant It appearsthat there aresome welders making their own toolsin thetank departmentof the plantLater, how-ever, and in its brief,the I A M contended that it representedall tool and die makersand machine repairmen in the toolroom and machine repair department.Except for thisInconsistent statement,It seems clearthat theI.A M. desires a departmental unit ratherthan one covering the tool makers and machinists throughoutthe plant3A petition for investigationand certification of representatives on such a basis wasfiled withthe RegionalDirector of the SeventhRegion bythe I. A. M4At the hearing, the I. A. M.offered inevidence a letter, dated March 15, 1940, andwritten priorto the afore-mentioned consent election,addressedto theRegionalDirectorof theSeventh Region.In that letter It was stated that while the I. A. M agreed tovote on theplant-wide unit in orderto end the delay and expedite the election, itInsisted upon the appropriatenessof the two unitsThe letter further stated that the1.A M abandoned its positiononly for thepurposeof the consentelectionand that ifsuccessful,itwould establish two unitsin collectivebargainingwith the CompanyTheTrial Examiner,upon objection,refused to admit the letter in evidencebut allowed itto remain as a rejectedexhibit.The ruling ishereby reversed and the letteris admittedin evidence- JOHN WOOD MANUFACTURING COMPANY, INC.195agreed to abide by the results of the election for 1 year.The I. A. M.,the only union involved, was defeated and the petition previouslyfiled with the Board was dismissed.The U. A. W. claims that the unit requested by the I. A. M. isnot appropriate because the work of the tool room and machine repairdepartment is integrated with and cannot be separated from thework of the other departments.The record shows that the employeesin the toolroom and machine-repair departments have many dutieswhich involve production work. It also shows that many produc-tion employees do some of their own tooling and, in some respects,have acquired skill comparable to that of the toolroom employees.The welders in the tank department make some of their own tools.There appears to be considerable interchange of personnel from jobto job.In the toolroom and machine-repair department, the em-ployeesmake dies and fixtures, repair and operate- machines andpunch presses, and do production work. It, was estimated by awitness for the Company that 25 per cent of the time of the toolroomand machine-repair employees is expended in the making of dies and75 per cent of their time is employed in operating presses, maintenanceof tools, machinery, and fixtures, and doing production work.Ma-chinists and production workers use the jigs and fixtures made bythe tool makers.Under all the circumstances, we are of the opinion that the workof the employees of the toolroom and machine-repair department isso closely interrelated and connected with the work of the productionemployees that the unit for which the I. A. M. contends does notconstitute an appropriate unit.Accordingly, we find that all pro-duction and maintenance employees, toolroom and machine repair-men, truck drivers, and shipping-department employees of the Com-pany, excluding executives, foremen, employees with authority tohire and discharge, clerical employees, watchmen, time-study men,engineers, and salaried employees, constitute a unit appropriate forthe purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election, by secret ballot.Weshall permit the name of the I. A. M. to appear upon the ballotwith the U. A. W. If, however, the I. A. M. desires not to appearon the ballot, it shall notify the Regional Director to that effect431270-42-N of ,5--14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin five (5) days after the receipt of this Decision and Directionof Election; thereupon its name shall be omitted from the ballot.in accordance with the desires of the parties and our usual practice,we shall direct that those eligible to vote in the election shall bethe employees within the appropriate unit who were employed bythe Company during the pay-roll period immediately preceding thedate of the Direction of Election, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of JohnWoodManufacturing Company,Inc.Bennet Pumps Division,Muskegon Heights, Michigan,withinthemeaning of Section 9 (c) and Section 2(6) and(7) of theNational Labor Relations Act.2.All production and maintenance employees,toolroom and ma-chine repairmen,truck drivers,and shipping-department employeesof the Company,excluding executives, -foremen, employees with au-thority to hire and discharge,clerical 'employees,watchmen, time-studymen, engineers,and salaried employees,constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby'DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with John Wood Manufacturing Company, Inc. BennettPumps Division, Muskegon Heights, Michigan, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction of Election, under theRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesemployed by the Company during the pay-roll period immediately JOHN WOOD MANUFACT'U'RING COMPANY, INC.197preceding the date of this Direction of Election, including toolroomand machine repairmen, truck drivers and shipping-department em-ployees and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States or temporarily laid off, but excludingexecutives, foremen, employees with authority to hire and discharge,clerical employees, watchmen, time-study men, engineers, and salariedemployees, and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented by Local814, International Union, United Automobile Workers of America,C. I. 0., or by International Association of Machinists, Lodge No.670, for the purposes of collective bargaining, or by neither.